In supplementary proceedings under a judgment against executors in their representative capacity, order denying motion to vacate subpoena reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. In our opinion, the recent amendment to the Civil Practice Act, relating to supplementary proceedings (Laws of 1935, chap. 630), has not changed the effect of the rulings in Collins v. Beebe (54 Hun, 318) and Jones v. Arkehburgh (112 App. Div. 483) that supplementary proceedings may not be maintained against executors or administrators in their representative capacity. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur. [See ante, p. 757.]